DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 6, 9, 11, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected embodiments, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/22.
Applicant's election with traverse of A: figures 1-3, a: figure 4, 1:figure 8, iv: Figure 20 and I: flat webbing in the reply filed on 05/20/22 is acknowledged.  The traversal is on the ground(s) that the combinations of (A-D) shown in the figures cited by the examiner are merely a convenience in order to minimize the number of figures. Every configuration of each of the three elements could have been shown in separate figures with only that element. Any configuration of the slit orientation can be combined with any pocket structure, which can be combined with any or no handle.  This is not found persuasive because the different combination of elements creates different embodiments of the invention that would require different prior art to reject and different searches. The slit orientation is a specific structure, if horizontal or vertical it would require different prior art to reject and different searches, the pocket location on the inside or the outside of the garment would require different prior art to reject and different searches, and the handle configuration being different attachments and/or structures of the strap/webbing would require different prior art to reject and different searches.   
Further, the applicant traverses the restriction requirement of i-iv and states that the strap storage embodiments/ configurations that are illustrated and discussed in Applicant's specification are not different embodiment. The specification details Figure 16 (i) is a slit arranged horizontal to the pocket opening, the strap rolled clockwise, and a square pocket (see paragraph 0060); Figure 17 (ii) is another configuration of the slit arranged vertical to the pocket opening, the strap rolled counter clockwise, and the pocket being rounded (see paragraph 0060); Figures 18-19 (iii) is a slit horizontal to the pocket opening, the strap rolled, flattened, and slide into the pocket such that the strap is parallel to the torso, and the pocket is rectangular (paragraph 0061); and Figure 20 (iv) the slit is horizontal to the pocket, the strap is folded accordion style, and the pocket is a rectangle. These different slit arrangements, pocket orientations, and strap winding configurations are different embodiments of the invention that require different prior art to reject and different searches which is a burden to the examiner.
 	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yocco (US 8,651,234) in view of Metz (US 8,776,266).
 	In regard to claim 1, Yocco teaches a harness (harness: 10) to be incorporated into a coat garment or other garment (column 3, lines 36-43) comprising: 2a single strip of material extending to a strap with a free end outside the user’s torso back (see figure 2), and 10to a yoke following a path along the user’s torso, the path 11running from strap, around one arm hole, across the 12strap, around the other arm hole, and ending at the strap (see figure 2, column 3, lines 47-56).13
 	However, Yocco fails to teach the incorporation relationship of the harness to the garment, wherein the garment has a torso having a back with an inner surface and 3an outer surface, a right arm hole, a left arm hole, and a 4neck opening; 5 a slit in the back below the neck opening and 6extending between the inner surface and the outer surface; 7and 8a strip of material extending through the slit to a yoke that 9extends along a path along the inner surface of the garment; and wherein the yoke is secured to the inner surface of the garment.
 	Metz teaches a garment with the incorporation of a harness therein (figures 4 and 5: column 7, lines ); wherein the garment has a torso having a back with an inner surface and 3an outer surface, a right arm hole, a left arm hole, and a 4neck opening (see figures 4 and 5: column 5, lines 14-29); 5a slit in the back below the neck opening and 6extending between the inner surface and the outer surface (vest opening: 36); a strap extending from the slit to a yoke that extends, around a user’s body on the inner surface, and wherein 13the yoke is secured to the inner surface (see figures 4 and 5).  
 	Here we are taking the well-known teaching of a harness as taught by Yocco and incorporating it into a well-known garment- harness relationship as taught by Metz to provide a harness strap construction incorporated into a garment to provide a harness in a garment that is concealed from view when worn with a slit to access the harness in the back as needed.  The strap of Yocco incorporated into a garment with slit as taught by Metz would teach a strap that extends from the slit to a yoke that extends, around one arm hole, across the 12slit, around the other arm hole, and ending at the slit. 13
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a garment as taught by Metz, since the harness of Yocco incorporated into a garment with a back slit would provide a garment harness combination wherein the harness is concealed from view and the slit provides an access means to access the strap handle as needed. 

 	1In regard to claim 2, the combined references teach further comprising a pocket 2on the back for storage of the strap such that, when the 3strap is in the pocket, the strap is accessible from the 4outside surface (Metz: teaches pocket (flap: 98) which allows the strap to be accessible from the outside as desired, one snap closure and stitching: column 6, lines 62-67 through column 7, lines 1-8: figures 9-10).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a garment as taught by Metz, since the harness of Yocco incorporated into a garment with back slit and pocket would provide a garment harness combination wherein the harness is concealed from view and the slit and pocket provides an access means to access the strap handle and a place to store therein as needed. 

 	1In regard to claim 3, the combined references teach wherein the pocket is a patch 2sewn to the outer surface (Metz: pocket (flap: 98) stitched to outer surface: column 6, lines 55-61: figures 9 and 10). 
  
 	1In regard to claim 5, the combined references teach wherein the strip is a flat 2webbing (Yocco: see flap webbing of straps: figures 1-3: column 3, lines 47-48).

1 	In regard to claim 7, the combined references teach wherein the free end of the 2strap has a handle (Yocco: end of strap has handle: 28; column 3, lines 47-56).  

 	1In regard to claim 8, the combined references teach wherein the handle is a loop 2in the strap (Yocco: end of strap has handle: 28; column 3, lines 47-56).   
1 
  	1In regard to claim 10, the combined references teach wherein the slit is vertical (Metz: teaches slit (opening: 36) being vertical: see figures 4 and 5).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a garment as taught by Metz, since the harness of Yocco incorporated into a garment with back vertical slit would provide a garment harness combination wherein the harness is concealed from view and the vertical slit provides an access means to access the strap handle and a place to store therein as needed. 	1

Claims 1-2, 5, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yocco (US 8,651,234) in view of Schweer (US 6,698,026).
 	In regard to claim 1, Yocco teaches a harness (harness: 10) to be incorporated into a coat garment (column 3, lines 36-43) comprising: 2a single strip of material extending to a strap with a free end outside the user’s torso back (see figure 2), and 10to a yoke following a path along the user’s torso, the path 11running from strap, around one arm hole, across the 12strap, around the other arm hole, and ending at the strap (see figure 2, column 3, lines 47-56).13
 	However, Yocco fails to teach the incorporation relationship of the harness to the coat garment, wherein the coat garment has a torso having a back with an inner surface and 3an outer surface, a right arm hole, a left arm hole, and a 4neck opening; 5 a slit in the back below the neck opening and 6extending between the inner surface and the outer surface; 7and 8a strip of material extending through the slit to a yoke that 9extends along a path along the inner surface of the coat; and wherein the yoke is secured to the inner surface of the coat.
 	Schweer teaches a coat garment with the incorporation of a harness therein (figures 7A-7B); wherein the coat garment has a torso having a back with an inner surface and 3an outer surface, a right arm hole, a left arm hole, and a 4neck opening (coat: 12 of figures 4A and 5A detailing arm holes and neck opening); 5a slit in the back below the neck opening and 6extending between the inner surface and the outer surface (opening: figure 3, identifier 34; column 7, lines 65-67); a strap (strap: 38) extending from the slit to a yoke (harness: 20) that extends, around a user’s body on the inner surface, and wherein 13the yoke is secured to the inner surface (see figures 4A, 5A and 7A; column 10, lines 53-58).  
 	Here we are taking the well-known teaching of the harness of Yocco incorporated into a coat garment and using the well-known coat-harness relationship and slit as taught by Schweer to provide a harness strap construction incorporated into a coat garment to provide a harness in a coat that is concealed from view when worn with a slit to access the harness in the back as needed.  The strap of Yocco incorporated into a coat garment with slit as taught by Schweer would teach a strap that extends from the slit to a yoke that extends, around one arm hole, across the 12slit, around the other arm hole, and ending at the slit. 13
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a coat as taught by Schweer, since the harness of Yocco incorporated into a coat with back slit would provide a coat harness combination wherein the harness is concealed from view and the slit provides an access means to access the strap handle as needed. 

 	In regard to claim 2, the combined references teach further comprising a pocket 2on the back for storage of the strap such that, when the 3strap is in the pocket, the strap is accessible from the 4outside surface (Schweer: teaches pocket on back of coat below opening/slit (34), not illustrated but discussed in column 7, lines 65-67 through column 8, lines 1-13).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a coat as taught by Schweer, since the harness of Yocco incorporated into a coat with back slit and pocket would provide a coat harness combination wherein the harness is concealed from view and the slit and pocket provides an access means to access the strap handle and a place to store therein as needed. 	1 
  
 	1In regard to claim 5, the combined references teach wherein the strip is a flat 2webbing (Yocco: see flap webbing of straps: figures 1-3: column 3, lines 47-48).

1 	In regard to claim 7, the combined references teach wherein the free end of the 2strap has a handle (Yocco: end of strap has handle: 28; column 3, lines 47-56).  

 	1In regard to claim 8, the combined references teach wherein the handle is a loop 2in the strap (Yocco: end of strap has handle: 28; column 3, lines 47-56).   
1 	1
 	1In regard to claim 12, the combined references teach wherein the yoke is secured 2to the inner surface by sewing (Schweer: teaches a yoke harness secured to the inner surface of the outer layer via sewing: column 10, lines 53-58).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco sewn into a coat as taught by Schweer, since the harness of Yocco sewn into a coat would provide a coat harness combination wherein the harness is concealed from view and secured to the coat garment to remain in place along the garment during use.

Claims 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yocco (US 8,651,234) in view of Metz (US 8,776,266) in view of Schweer (US 6,698,026).
 	In regard to claim 13, Yocco teaches a harness (harness: 10) to be incorporated into a coat garment (column 3, lines 36-43) comprising: 2a single strip of material extending to a strap with a free end outside the user’s torso back (see figure 2), and 10to a yoke following a path along the user’s torso, the path 11running from strap, around one arm hole, across the 12strap, around the other arm hole, and ending at the strap (see figure 2, column 3, lines 47-56).13
 	However, Yocco fails to teach the incorporation relationship of the harness to the coat garment, wherein the coat garment has a torso having a back with an inner surface and 3an outer surface, a right arm hole, a left arm hole, and a 4neck opening; 5 a slit in the back below the neck opening and 6extending between the inner surface and the outer surface; 7and 8a strip of material extending through the slit to a yoke that 9extends along a path along the inner surface of the coat; and wherein the yoke is secured to the inner surface of the coat.
 	Schweer teaches a coat garment with the incorporation of a harness therein (figures 7A-7B); wherein the coat garment has a torso having a back with an inner surface and 3an outer surface, a right arm hole, a left arm hole, and a 4neck opening (coat: 12 of figures 4A and 5A detailing arm holes and neck opening); 5a slit in the back below the neck opening and 6extending between the inner surface and the outer surface (opening: figure 3, identifier 34; column 7, lines 65-67); a strap (strap: 38) extending from the slit to a yoke (harness: 20) that extends, around a user’s body on the inner surface, and wherein 13the yoke is sewn to the inner surface (see figures 4A, 5A and 7A: column 10, lines 53-58).  
 	Here we are taking the well-known teaching of the harness of Yocco incorporated into a coat garment and using the well-known coat-harness relationship and slit as taught by Schweer to provide a harness strap construction sewn into a coat garment to provide a harness in a coat that is concealed from view when worn with a slit to access the harness in the back as needed.  The strap of Yocco incorporated into a coat garment with slit as taught by Schweer would teach a strap that extends from the slit to a yoke that extends, around one arm hole, across the 12slit, around the other arm hole, and ending at the slit. 13
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a coat as taught by Schweer, since the harness of Yocco incorporated into a coat with back slit would provide a coat harness combination wherein the harness is concealed from view and the slit provides an access means to access the strap handle as needed. 
  	 Further, Yocco teaches a pocket 2on the back for storage of the strap such that, when the 3strap is in the pocket, the strap is accessible from the 4outside surface (Schweer: teaches pocket on back of coat below opening/slit (34), not illustrated but discussed in column 7, lines 65-67 through column 8, lines 1-13).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness of Yocco incorporated into a coat as taught by Schweer, since the harness of Yocco incorporated into a coat with back slit and pocket would provide a coat harness combination wherein the harness is concealed from view and the slit and pocket provides an access means to access the strap handle and a place to store therein as needed. 	1 
 	1 However, Yocco fails to teach the pocket being a patch sewn to the outer surface. 
 	Metz teaches a patch (flap: 92) sewn to an outer jacket surface to conceal a harness underneath (figures 9 and 10: column 6, lines 58-61).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have attached the pocket of Yocco via stitching as a separate patch of fabric as taught by Metz, since the attachment of the pocket as a separate patch of material with sewing would provide a permanent pocket structure on the back of the garment to conceal a harness strap as desired.
 	In regard to claim 14, the combined references teach wherein the handle is a loop 2in the strap (Yocco: end of strap is a loop: 28; column 3, lines 47-56).   
 
 	In regard to claim 16, the combined references teach wherein the slit is vertical (Metz: teaches slit (opening: 36) being vertical: see figures 4 and 5).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness slit of Yocco and Schweer being vertical as taught by Metz, since the harness slit of Yocco and Schweer being vertical would provide an opening means that covers a greater length along the back of the garment that is structured to accommodate a larger area of where the strap can extend out along the slit opening. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Grilliot et al. (US 7,571,494) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732